So far as the matters involved, the substance of the bounty laws of this state as they now exist has been in force for about thirty years. As stated in the prevailing opinion, by section 435, chap. 36, Laws Utah 1925, it is provided that the county commissioners of each county are required annually to levy a tax of five mills on the dollar on the assessed valuation of all sheep and goats, and two mills on all range horses and cattle, the tax to be collected as other taxes, and paid into the state treasury and by the treasurer is to be kept "in a separate fund known as the State bounty fund"; that *Page 470 
the treasurer annually is required to pay $5,000 of the fund to the state board of agriculture for the destruction of rabbits and rodents, 50 per cent of the balance also to the state board of agriculture to be spent in co-operation with the federal government for the eradication of rabies and the destruction of predatory animals, and the balance of the fund to be paid out by the treasurer, on warrants of the state auditor, to persons killing in the county designated predatory animals. The act provides the amount to be paid for each animal killed. Any person claiming a bounty is required, as by section 437 provided, to present the hide or pelt of any such animal killed to the county clerk, who is required (section 438) to keep a true account of the "warrants issued * * * and whenever the amount so issued reaches the sum of $50.00, or more, the clerk shall present such account, sworn to by him as being true and correct, to the State auditor, who shall draw his warrant upon the State treasurer, who shall pay the same out of the State bounty fund." Section 440 requires the clerk to issue certificates as therein provided; and by section 441 he is required to transmit certified copies of affidavits and other records of the clerk's office relating to the subject to the state auditor, who, on finding the affidavits and other papers so transmitted to be in conformity with the provisions of the act, "shall draw a warrant in favor of the person entitled to the same upon the State treasurer for the amount shown by said certificate to be due" (section 442), and deliver it to the person entitled thereto.
It thus is seen that by the act a complete procedure is provided for the presentation and payment of bounty claims and all that is required to be done to entitle the claimant to a warrant from the state auditor. Such requirements necessarily negative a presentation of the claim to the state board of examiners for its approval. Thereunder the state auditor is just as much authorized and required to issue a warrant in payment of a claim of a claimant killing predatory animals without first requiring the claim to be presented *Page 471 
to and approved by the board of examiners, as is the state treasurer to pay 50 per cent of the balance of the bounty fund to the state board of agriculture after having paid to it $5,000 out of the fund.
For thirty years claims for killing predatory animals have been paid as by the act provided without presenting them to the board of examiners. Not until now, to entitle the holder of a certificate to a warrant or to authorize the state auditor to issue a warrant in payment thereof, was it at any time contended that such claims required presentation to or approval by the board. When the certificates in question were presented to the state auditor, he, finding that all certified copies of the affidavits and records of the county clerk and all other papers transmitted to him were regular and in full compliance with the statute, did not refuse to issue a warrant upon the ground that the claims had not been presented to or approved by the board, but on the ground that he claimed the right to go behind the certificates and the records of the county clerk certified and transmitted to him, all of which admittedly were regular and in full compliance with the statute, and, independently of such records, to investigate the merits of the claims and himself ascertain the truth of the matters and things recited in, verified, and certified to by the records and papers transmitted to him. He, of course, had no right to do that. State Board ofLand Commissioners v. Ririe, Auditor, 56 Utah, 213, 190 P. 59;U'ren v. State Board of Control, 31 Cal. App. 6, 159 P. 615. His duties in such respect were ministerial and not discretionary. The contrary is not seriously contended. That is not what divides us.
When the alternative writ of mandamus was issued requiring the auditor to issue the warrant or show cause, the Attorney General appearing for the auditor by his demurrer to the petition for the first time raised the question by urging that it was not alleged, as it was not, that the claims had been presented to and approved by the board of examiners; and therefore urged that the auditor was not authorized and *Page 472 
could not be required to issue the warrants. The auditor of course is not precluded from raising the question, though his refusal to issue the warrants was not based on such ground and though for thirty years warrants without question had been issued on such claims and paid without presentation to or approval by the board of examiners. Still, when the validity of the statute and the procedure in such particular at this late day are challenged, the statute should not now be held invalid nor the procedure disturbed except for impelling reasons.
That the statute clearly permits and contemplates the issuing of warrants in payment of bounty claims, without requiring the claims to be presented to and approved by the board, may not well be doubted. No serious contention is made to the contrary. While in the prevailing opinion it is not expressly stated that the statute in such particular is unconstitutional, yet the holding necessarily is to that effect. The constitutional provision, article 7, § 13, which it is contended demands presentation of bounty claims to the board of examiners, provides that the Governor, secretary of state, and Attorney General shall constitute "a Board of Examiners, with power to examine all claims against the State except salaries or compensation of officers fixed by law, and perform such other duties as may be prescribed by law; and no claim against the State except for salaries and compensation of officers fixed by law, shall be passed upon by the Legislature without having been considered and acted upon by the said Board of Examiners." It is thus seen that the inhibition relates only to the Legislature, forbidding it to pass on any claim against the state not considered and acted on by the board of examiners. As to the board, the Constitution but confers power on it to examine all claims against the state, except salaries, etc., and to perform such other duties as may be prescribed by law.
However, in such connection Comp. Laws Utah 1917, § 2471, and section 2482 as amended also are referred to. The former relates to a claim against the state for which an *Page 473 
appropriation has been made. The latter provides that the state auditor shall not draw his warrant for any claim unless it has been approved by the board, except for salaries, etc., or for moneys expressly appropriated by law. Such sections must be read and considered in connection with the whole of title 29, Comp. Laws Utah 1917, of which they are a part. They should not be disconnected from context or subject-matter to which they relate and looked at independently thereof. When properly considered, I think the sections have no application to the character of claims as herein involved and which are to be paid not out of public revenues or of a general fund, but as expressly provided are to be paid out of a special fund created by the Legislature for a particular purpose, and where by the act itself creating the fund, payment of claims and the manner of presenting and paying them are specifically prescribed by the same act creating the fund and where the law itself fixes the amount and manner of payment. If it be considered that the claims in question are claims against the state and within section 2482 as amended, which I think they are not, and that by such section the auditor is forbidden from drawing a warrant unless the claims are approved by the board, then such section is in conflict with the bounty fund act which clearly contemplates and permits payment of bounty claims without presentation to or approval by the board of examiners, in which event the former must give way to the latter which is a subsequent statute.
This brings us then to the constitutional provision. Similar provisions by Idaho and Nevada were held to embrace or include only claims of an unliquidated character. Winters v. Ramsey,4 Idaho 303, 39 P. 193; State v. National Surety Co.,29 Idaho 670, 161 P. 1026, 2 A.L.R. 251; State ex rel. Ash v.Parkinson, 5 Nev. 15. I think such is the proper construction of our provision. State ex rel. Davis v. Edwards, 33 Utah 243,93 P. 720, is referred to and relied on as supporting a contrary doctrine and as an authority that the constitution includes all claims, liquidated and unliquidated, *Page 474 
except compensation and salaries of officers, etc., and requires all claims against the state to be presented to and approved by the board of examiners before the state auditor is authorized to issue a warrant in payment of them. In the opinion of that case there is undoubted language to that effect. However, the claim there considered was unliquidated. The facts recited in the opinion clearly show that; the court in effect so stated. What the court decided with respect to such a claim constitutes an adjudication and a precedent of binding effect as to unliquidated claims. What was said beyond that, was mere dicta without binding effect. Callahan v. Salt Lake City, 41 Utah 300, 125 P. 863. While all members of the court concurred in the opinion, yet such does not constitute a concurrence in everything stated or discussed in the opinion or even as to all of the reasonings therein. The discussion of the questions and conclusions reached essential to a proper disposition of the case were that of the court; but in concurring therein, it is not to be understood that everything stated in the opinion was necessarily adopted as the opinion of the court. Every opinion or decision must be read and considered in the light of the facts upon which it is based and in view of the particular question or questions presented for decision. They constitute the foundation of the entire structure which cannot with safety be used without reference to them. Attempts to pick out parts of an opinion without reference to the facts upon which it was based and apply them indiscriminately in other cases is bound to result in confusion and wrong results.Larzelere v. Starkweather, 38 Mich. 96. I therefore thinkState ex rel. Davis v. Edwards is not decisive of the question now involved.
The case of State v. Hallock, 20 Nev. 326, 22 P. 123, also is cited as an authority that under the Constitution the claims in question required presentation to and approval by the board of examiners. A reading of the case clearly shows that the character of the claim there considered was an unliquidated claim; and what was there said and decided *Page 475 
was with respect to such a claim. Here, the amount to be paid for each hide or pelt is specifically fixed by statute, by the very act creating the bounty fund. That such a claim is a liquidated claim may not, I think, successfully be and is not seriously disputed. Because the claims involved more than two hides or pelts does not determine the character of the claims. That is, it may not be said that if a claimant presents one hide or pelt, the claim is liquidated because the amount to be paid is fixed by law; but if a claimant presents two or more hides or pelts, the claim is unliquidated. As well say that if a claimant present one bond for payment the claim is liquidated but if he presents two or more bonds the claim is unliquidated. If the auditor may go behind the certified record and papers transmitted to him and aliunde the record determine for himself the number of animals killed by a claimant, then may he also go behind the record and determine whether the animal or animals were killed by the claimant in the county certified to in which they were killed, as well as to determine aliunde the record any and every other matter of fact.
Nor do I think the case of Ingram v. Colgan, 106 Cal. 113,38 P. 315, 39 P. 437, 28 L.R.A. 187, 46 Am. St. Rep. 221, is applicable. In the first place, the California statute relating to bounties is different from our statute. In the next place, under the California statute bounties are paid out of "the general fund," out of public revenues. Here they are paid out of a "special fund" created by special taxes levied on live stock for the protection and benefit of owners of live stock, and where the act which creates the funds also prescribes the manner of presentation and payment of claims out of the fund. I think such a claim is not a claim against the state. The treasurer is but a naked custodian of the fund and by the act creating it is directed to pay claims out of the fund as specifically prescribed in the act. The act expressly provides that when the fund is exhausted no further certificates or warrants shall issue. In no particular may such claims be asserted against the state, nor has it *Page 476 
assumed or undertaken any liability with respect to them, nor has it at any time made any appropriation for their payment. The taxes levied by the county commissioners and collected and held in a special fund for a particular purpose, and though paid to and held by the state treasurer for such purpose, does not make the fund created thereby the property of the state. Lucas v.Board of Commissioners, 44 Ind. 524.
Wilkinson v. State, 42 Utah 483, 134 P. 626, also is cited and relied on by the defendant as an authority that the claims though payable out of the special fund nevertheless are claims against the state requiring presentation to and approval by the board of examiners. When the case is read in light of the facts and of the questions there presented for review, it readily is seen that the decision lends no support to the contention. The action there was brought by the plaintiff against the state, the state land board, members of the board, and the state engineer to recover damages of an unliquidated demand, for injuries to crops and lands caused by flood waters, not predicated on and without allegations of negligence. Judgment for a stated amount was rendered against only the land board, which by the trial court was directed to be paid out of the reservoir fund, a trust fund. During the trial a nonsuit was granted against the state and members of the land board and the action as to it and them dismissed. While the motion for nonsuit as against the state engineer was overruled, yet no judgment was rendered against him. The land board thus was the only appellant. On the appeal, this court held that there were neither allegations nor proof of negligence and no evidence to show that the land board otherwise caused or was responsible for the flood conditions and thus reversed and vacated the judgment. That ruling completely set the judgment aside and sent the plaintiff out of court. The court, however, further held that in no event was the trial court authorized or justified in directing the judgment against the land board to be paid out of the reservoir fund. Certainly not. The trial court *Page 477 
might as well have directed that the judgment be paid out of the bounty or some other special or trust fund. After all that was decided, which was well decided, the writer of the opinion then proceeded to discuss the question as to whether any action could be maintained against a sovereign state without its consent and reached the conclusion that it could not. When the nonsuit as to the state was granted and the action as to it dismissed, the state was out of the case. No appeal was prosecuted from such ruling. Though it be true that the state was not suable and for that as well as for other reasons the nonsuit was properly granted and the action as to it dismissed, yet what was said concerning the proposition, and not in controversy on the appeal, was wholly unnecessary and irrelevant. But as a semblance for such consideration it was asserted that though the judgment "in form" was against the land board, yet "in fact" was against the state. The semblance is emphasized when it is noted that the judgment neither in form nor in substance was against the state, and in the very nature of things, after the nonsuit was granted and the action dismissed as against the state, no judgment of any kind either directly or indirectly could have been rendered against the state. Then, on such semblance, much further dicta is expressed with respect to the necessity of the presentation to and approval by the board of examiners of the unliquidated claim or demand — injury to crops and lands — before an action against the state could be maintained. That is to say, notwithstanding no action against the sovereign state could be maintained (without its consent) and not withstanding the action as against the state was dismissed and the ruling with respect thereto not appealed from, nevertheless it was found necessary to further observe that no action could be maintained against the state on the unliquidated claim or demand without presentation and approval of the claim to and by the board of examiners; and that in no event could the reservoir trust fund be sequestered for the payment of consequential injuries to crops or lands. And now, all that is cited as an authority *Page 478 
that the liquidated claims here, though payable out of a special fund nevertheless are claims against the state and require presentation to and approval by the board of examiners. I cannot regard the case as binding authority to that effect. While it is not referred to in the prevailing opinion, nevertheless the dicta therein stated as to the presentation of claims to and approval by the board of examiners is followed and applied to a liquidated claim.
I thus am of the opinion that no good cause is shown why the warrants should not issue and that the auditor should be directed to issue them as in the petition demanded.